Case 6:19-cv-06138-SOH Document 20                Filed 06/14/21 Page 1 of 1 PageID #: 606




                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                HOT SPRINGS DIVISION


ANGELA RENE= DOOLEY                                                                   PLAINTIFF

v.                                   Case No. 6:19-cv-06138

ANDREW SAUL,
Commissioner, Social Security Administration                                       DEFENDANT


                                            ORDER

       Before the Court is the Report and Recommendation filed May 26, 2021 by the Honorable

Barry A. Bryant, United States Magistrate Judge for the Western District of Arkansas. ECF No.

19. Judge Bryant recommends that Plaintiff’s Motion for Attorney’s Fees (ECF No. 17) be granted.

Neither party has filed objections to the Report and Recommendation, and the time to object has

passed. See 28 U.S.C. § 636(b)(1).

       Being well and sufficiently advised and finding no clear error on the face of the record, the

Court adopts the Report and Recommendation (ECF No. 19), and Plaintiff’s Motion (ECF No. 17)

is GRANTED. Accordingly, the Court finds that Plaintiff is entitled to compensation under the

Equal Access to Justice Act (“EAJA”) in the amount of $5,460.70. This award represents 26.90

attorney hours at an hourly rate of $203.00. This amount should be paid in addition to, and not

out of, any past due benefits which Plaintiff may be awarded in the future.

       IT IS SO ORDERED, this 14th day of June, 2021.

                                                             /s/ Susan O. Hickey
                                                             Susan O. Hickey
                                                             Chief United States District Judge
